774 N.W.2d 892 (2009)
Paul SCHWENDENER, III, Robert Schwendener, and Paul Schwendener, Jr., Plaintiffs-Appellants,
v.
MIDWEST BANK AND TRUST COMPANY, and Michael S. Schwendener, Defendants-Appellees.
Docket No. 139177. COA No. 289303.
Supreme Court of Michigan.
November 23, 2009.

Order
On order of the Court, the application for leave to appeal the May 20, 2009 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.